Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
1.	Terminal Disclaimer, dated 10/20/2021, has been approved. 

Reasons for Allowance
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was “A touch sensor system comprising: … process the digital signal to detect interaction of the user with the touch sensor and to abort execution of one or more operations associated with the interaction of the user with the touch sensor based on a determination that the interaction of the user with the touch sensor compares unfavorably with authorization”, in combination with the other elements (or steps) of the brace and method recited in the claim 1, and 
The subject matter not found was “A touch sensor system comprising: … abort execution of one or more operations associated with the interaction of the first user with the touch sensor based on a determination that the interaction of the first user with the touch sensor compares unfavorably with authorization”, in claim 14.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628